Citation Nr: 1145738
Decision Date: 12/14/11	Archive Date: 01/30/12

DOCKET NO. 09-03 948	)        DATE DEC 14 2011

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia

THE ISSUE 

Entitlement to service connection for tinea cruris.

REPRESENTATION 

Appellant represented by:   Virginia Department of Veterans Services

ATTORNEY FOR THE BOARD 

J. Smith, Counsel
                           
INTRODUCTION

The Veteran served on active duty from August 1999 to August 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2008 rating decision in which the RO, inter alia, denied service connection for tinea cruris. In June 2008, the Veteran filed a notice of disagreement (NOD). A statement of the case (SOC) was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2009.

In January 2011, the Board remanded the above-captioned claim to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further action, to include additional development of the evidence. After completing the requested development, the AMC continued to deny the claim (as reflected in a July 2011 supplemental SOC (SSOC)), and returned the matter to the Board for further consideration.

As the Board noted in the January 2011 decision/remand, although the Veteran withdrew his pending claim for entitlement to service connection for sleep apnea in October 2009, in August 2010 and September 2010 he submitted additional evidence and statements regarding this disability to the RO. If the Veteran wishes to reopen his claim for sleep apnea, he should file a claim for this disability with the RO.

FINDINGS OF FACT

1. All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2. Evidence does not credibly establish tinea cruris in service, or continuously thereafter, and there is no competent evidence or opinion that there exists a medical relationship between the Veteran's currently-diagnosed tinea cruris and his military

-2-

service.

CONCLUSION OF LAW

The criteria for service connection for tinea cruris are not met. 38 U.S.C.A. §§1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303(2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

-3-

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC). Id; Pelegrini, 18 Vet. App. at 112. See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).   However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.

In this appeal, in a December 2007 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for tinea cruris. This letter also informed the Veteran of what information and evidence must be submitted by him and what information and evidence would be obtained by VA. The December 2007 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The May 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter. Hence, the December 2007 letter, which meets the content of notice requirements described in Dingess/Hartman and Pelegrini, also meets the VCAA's timing of notice requirement.

-4-

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter herein decided. Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and the report of a January 2008 VA general medical examination. Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf. The Board finds that no additional RO action to further develop the record in connection with the claim for service connection for tinea cruris is required.

As noted above, the Veteran was afforded a VA examination in January 2008. During that evaluation, a nexus opinion for the Veteran's tinea cruris was not offered. In the Board's January 2011 remand, the RO was directed to afford the Veteran another examination in order to obtain such an opinion. Accordingly, in March 2011, the Veteran was notified that he would soon be notified by the VA medical facility nearest him of the date, time, and place of the examination. The Veteran subsequently failed to report for the examination. The Veteran has not alleged he received insufficient notice of the examination, and in any event, the Board is entitled to presume that the Veteran was properly notified of the scheduled examination. See Kyhn v. Shinseki, No 07-2349, slip. op. (U.S. Vet. App. January 18, 2011) (holding that the presumption of regularity applies to VA's procedures for scheduling and notifying Veterans of VA examinations.)

Moreover, an April 2011 report of contact indicates that the Veteran was contacted twice by telephone regarding the missed examination, and that he stated his wife was in the hospital and that he did not know when he would be able to report for another examination. The Veteran was advised that he would need to contact the RO in order to reschedule his appointment. He did not contact the RO. In June 2011 was sent a letter inquiring as to whether he had become available to reschedule the examination. The Veteran did not reply. For these reasons, and for additional reasons explained below, finds that there is no duty to obtain a medical opinion in connection with the claim on appeal. In this case, the Board finds that sufficient efforts to afford the Veteran a VA examination, as explained above and below; accordingly, VA has no further duty to assist in this regard.

-5-

The Board is also satisfied that the RO has substantially complied with its January 2011 remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required). As directed by the Board, the AOJ secured additional VA treatment records, afforded the Veteran the opportunity to submit any additional evidence pertinent to the claim, and afforded the Veteran the opportunity for a VA examination to determine the etiology of his tinea cruris. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim. Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error). See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Analysis

The Veteran seeks service connection for tinea cruris, or jock itch. See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1913-14 (30th ed. 2003). He contends the disability arose during service in 2002 or 2003 when he was exercising in intense heat over a period of four weeks.

-6-

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service. Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992). Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection for tinea cruris must be denied.

First addressing the matter of current disability, the evidence of record indicates that the Veteran has a current diagnosis of tinea cruris, documented, for example, in a private treatment record of June 2008. The Board notes that, while the January 2008 VA examiner found no abnormalities of the skin of the groin, the presence of a current diagnosis may still be indicated in this case, given the fact that skin disabilities are often subject to periods of exacerbation and remission. See also McClain v. Nicholson, 21 Vet. App. 319, 321 (2009) (holding that the that the requirement of a current disability is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of that claim, even if the disability resolves prior to the Secretary's adjudication of the claim).

Notwithstanding the above, the record simply fails to establish that the Veteran's tinea cruris is medically related to any incident of service.

The Veteran's service treatment records are silent for documentation of tinea cruris. Service treatment records reveal evaluation, treatment, and diagnoses related to various dermatological conditions; however, there is no specific diagnosis of tinea cruris or treatment of any kind related to the skin of the groin. Indeed, the records reflect that the Veteran's in-service dermatological problems were limited to his head and face. For example, in April 2001 he was treated for pseudofollicullitis barbae, and in January 2002 he was treated for tinea copitis of the scalp. In March 2002 he was again treated for his scalp. An August 2004 record appears to

-7-

document the presence of a rash, along with lightheadedness and nausea, but the location of the rash is not identified, and the diagnoses rendered do not involve the Veteran's groin in any way. In February 2005, he was treated for acne keloidalis of the head. Dermatological problems in the groin area are not documented anywhere and to the contrary, in July 2000, the Veteran denied having any skin diseases or recurrent skin rashes. In February 2003, he denied having any skin conditions of any kind. On examination in March 2005, the Veteran's skin and external genital area were found to be normal. No pertinent abnormalities were found on separation from service.

The post-service medical record, which spans from 2008 to 2010 and consists of both private and VA treatment records, contains two isolated entries regarding the Veteran's tinea cruris. In June 2008, the Veteran was found to have dark, pigmented plaque around the groin and pubic area. In April 2009, the Veteran was again found to have dark, pigmented plaque in the groin and pubic areas.

In connection with the claim on appeal, the Veteran has contended that he has suffered from tinea cruris since his discharge from service. As regards the Veteran's assertions of continuity of symptoms since service, the Board points out that a layperson is competent to report on matters observed or within his or her personal knowledge. See Layno v. Brown, 6 Vet. App. 465, 470   (1994); Grottveit v. Brown, 5 Vet. App. 91, 93   (1993). The Veteran is also competent to testify about observable symptoms or injury residuals. See 38 C.F.R. § 3.159(a)(2); Barr v. Nicholson, 21 Vet. App. 303   (2007). Moreover, the Veteran is competent to report a continuity of symptomatology. See Charles v. Principi, 16 Vet. App. 370 (2002).

Here, however, the Veteran's assertions that he has had continuous symptoms of tinea cruris since servicemade in connection with a claim for monetary benefits are inconsistent with, and, are ,in fact, contradicted by other pertinent, probative evidence, and, thus, are not deemed credible. The Board points out that, as reflected above, that most of the post-service medical records reflect no complaints of, or that the Veteran denied experiencing, tinea cruris. The Board finds that the isolated June 2008 and April 2009 entries do not demonstrate continuous symptoms

-8-

of the disability since the Veteran's 2007 discharge, as alleged..

Significantly, moreover, the record does not reflect any medical evidence or opinion that even suggests that there exists a medical relationship between any current tinea cruris and the Veteran's service, and neither the Veteran nor his representative has presented or identified any such existing medical evidence or opinion.

In this vein, the Board notes that while a VA examination has been conducted, a medical opinion on the issue of direct service connection has not been obtained. On these facts, however, no such examination or opinion is required. VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, VA has made sufficient attempts to afford the Veteran a VA examination (to obtain a medical opinion), but the Veteran has not cooperated with these efforts. The Board emphasizes that, In order for VA to process claims, individuals applying for VA benefits have a responsibility to cooperate with the agency in the gathering of the evidence necessary to establish allowance of benefits. See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991). VA's duty to assist is not a one-way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). See also Swann v. Brown, 5 Vet. App. 229, 233 (1993).

Moreover, although the record reflects diagnosis of current tinea cruris, as noted above, the record is devoid of any competent and credible, and/or probative evidence to support a finding that the Veteran has had "persistent or recurrent symptoms of disability" since service, or to indicate that his current tinea cruris "may be associated with" an event, injury, or disease in service.

Furthermore, as regards any direct assertions by the Veteran and/or his representative that tinea cruris had its origins in or is otherwise related to service,

-9-

the Board finds that such assertions provide no basis for allowance of the claim. As indicated above, this claim turns on the question of medical etiology of disability for which service connection is soughta matter within the province of trained medical professionals. See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994). As these individuals are not shown to be other than laypersons without appropriate medical training and expertise, they are not competent to render a probative (persuasive) opinion on such a medical matter. See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge.") Hence, the lay assertions in this regard have no probative value.

For all the foregoing reasons, the Board finds that the claim for service connection for tinea cruris must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as no competent, probative evidence supports the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56(1990).

ORDER

Service connection for tinea cruris is denied.

-10-



